United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.C., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Springfield, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1175
Issued: December 11, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 7, 2012 appellant filed a timely appeal from the December 20, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) granting him a schedule
award and the February 14, 2012 nonmerit decision of OWCP denying his reconsideration
request. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish that he has
more than a two percent permanent impairment of his left leg, for which he received a schedule
award; and (2) whether OWCP properly denied appellant’s request for further review of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
OWCP accepted that on March 24, 2010 appellant, then a 43-year-old correctional
counselor, sustained left knee injuries in the form of a medial collateral ligament sprain and
medial meniscus tear. On August 25, 2010 Dr. Clyde Parsons, III, an attending Board-certified
orthopedic surgeon, performed a left partial medial meniscectomy. In a November 23, 2010
report, Dr. Parsons reported examination findings which included a mildly swollen left knee and
tenderness over the left hamstring, medial femoral condyle and medial joint line. Appellant had
good left knee extension, but lacked 10 degrees of flexion. Dr. Parsons stated that appellant had
reached maximum medical improvement and posited that he had a 10 percent permanent
impairment of his left leg “at the level of the knee.” In a December 21, 2010 report, Dr. Parsons
indicated that appellant had a “permanent partial impairment level of 10 percent at the knee.”
On February 14, 2011 appellant filed a claim for a schedule award due to his accepted
injuries.
By letter dated February 16, 2011, OWCP advised appellant that a detailed medical
report from Dr. Parsons or other examining physician was necessary to explain the extent of his
permanent impairment due to the accepted conditions. It advised that the physician’s opinion of
impairment must be explained in accordance with the standards of the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides) (6th ed. 2009).
In a March 11, 2011 report, Dr. Parsons discussed the history of appellant’s March 24,
2010 work injury and its subsequent treatment. He indicated that appellant was last seen on
November 23, 2010 and noted that he had reached maximum medical improvement by that time.
Dr. Parsons stated:
“[Appellant] remains symptomatic with recent effusions in the knee and continues
to take anti-inflammatory medications as well as analgesic medications. He has
an antalgic gait with a mild limp on the left side and no external support.
[Appellant] has lost motion in the left knee and lacks the last 10 degrees of
flexion. The [A.M.A., Guides] was reviewed and his rating is 10 percent
permanent partial impairment at the level of the knee, left lower extremity.”
In a May 26, 2011 report, Dr. Daniel D. Zimmerman, a Board-certified internist serving
as an OWCP medical adviser, discussed Dr. Parsons’ treatment notes and examination findings
and concluded that the 10 percent impairment rating provided by Dr. Parsons was not
substantiated under the standards of the sixth edition of the A.M.A., Guides.2 He made reference
to Table 16-3 (Knee Regional Grid) beginning on page 509 of the sixth edition of the A.M.A.,
Guides and indicated that “meniscal injury” was the appropriate diagnosis category with two
percent being the default value for appellant’s partial medial meniscectomy. Dr. Zimmerman
then referenced Table 16-6, Table 16-7 and Table 16-8 and concluded that appellant fell under
2

Dr. Zimmerman indicated that Dr. Parsons did not justify his apparent basing of appellant’s impairment on
range of motion deficits of the left knee. Dr. Parsons did not make any specific reference to the standards of the
A.M.A., Guides.

2

grade modifier 1 for functional history (noting that antalgic gate was not consistently reported),
that he fell under grade modifier 1 for physical examination (due to mild palpatory pain) and that
a clinical studies grade was not applicable. He applied the Net Adjustment Formula and found
that its application did not cause any movement from the default value of two percent
impairment.3 Dr. Zimmerman concluded that appellant had a two percent permanent impairment
of his left leg under the sixth edition of the A.M.A., Guides.
In a June 7, 2011 award of compensation, OWCP granted appellant a schedule award for
a two percent permanent impairment of his left leg. The award ran for 5.76 weeks from
December 21, 2010 to January 30, 2011.
Appellant requested a review of the written record by an OWCP hearing representative.
In a December 20, 2011 decision, the hearing representative affirmed OWCP’s June 7, 2011
decision. She found that Dr. Parsons did not adequately explain how his impairment rating
comported with the standards of the sixth edition of the A.M.A., Guides and determined that the
weight of the medical evidence was represented by the well-rationalized opinion of
Dr. Zimmerman.
In a January 13, 2012 letter, appellant requested reconsideration of his claim. He argued
that his case should have been referred to Dr. Parsons to obtain clarification of his reports prior
to being sent to Dr. Zimmerman for an impairment rating. Appellant asserted that if Dr. Parsons
then provided additional information that was deemed to be inadequate, referral to a second
opinion physician would be required prior to referral to an OWCP medical adviser.4 He
submitted numerous medical reports dated between March 2010 and June 2011, including
reports of Dr. Parsons, which had previously been submitted and considered.
In a February 14, 2012 decision, OWCP denied appellant’s reconsideration request.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of FECA5 and its implementing regulations6 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the

3

Dr. Zimmerman further noted that there was no evidence of a deep vein thrombosis.

4

Appellant provided excerpts from OWCP procedure, which he felt supported his arguments.

5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404 (1999).

3

appropriate standard for evaluating schedule losses.7 The effective date of the sixth edition of
the A.M.A., Guides is May 1, 2009.8
In determining impairment for the lower extremities under the sixth edition of the
A.M.A., Guides, an evaluator must establish the appropriate diagnosis for each part of the lower
extremity to be rated. With respect to the knee, the relevant portion of the leg for the present case,
reference is made to Table 16-3 (Knee Regional Grid) beginning on page 509.9 After the Class of
Diagnosis (CDX) is determined from the Knee Regional Grid (including identification of a
default grade value), the Net Adjustment Formula is applied using the grade modifier for
Functional History (GMFH), grade modifier for Physical Examination (GMPE) and grade
modifier for Clinical Studies (GMCS). The Net Adjustment Formula is (GMFH - CDX) +
(GMPE - CDX) + (GMCS - CDX).10 Under Chapter 2.3, evaluators are directed to provide
reasons for their impairment rating choices, including choices of diagnoses from regional grids
and calculations of modifier scores.11
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained a left medial collateral ligament sprain and left
medial meniscus tear. On August 25, 2010 Dr. Parsons, an attending Board-certified orthopedic
surgeon, performed a left partial medial meniscectomy, which was authorized by OWCP. In a
June 7, 2011 award of compensation, OWCP granted appellant a schedule award for a two
percent permanent impairment of his left leg. The award was based on the May 26, 2011 report
of Dr. Zimmerman, a Board-certified internist who served as an OWCP medical adviser.
Dr. Zimmerman had evaluated the findings of record, including the November 23, December 21,
2010 and March 11, 2011 reports of Dr. Parsons, an attending Board-certified orthopedic
surgeon.
In his May 26, 2011 report, Dr. Zimmerman properly determined that Dr. Parsons’
finding that appellant had a 10 percent permanent impairment of his left leg was not valid
because he did not explain how this rating was derived in accordance with the standards of the
sixth edition of the A.M.A., Guides. He thoroughly discussed Dr. Parsons’ examination findings
and explained his conclusion that appellant had a two percent permanent impairment of his left
leg under the sixth edition of the A.M.A., Guides.
Dr. Zimmerman properly referenced Table 16-3 beginning on page 509 of the sixth edition
of the A.M.A., Guides and indicated that “meniscal injury” was the appropriate diagnosis
category with two percent being the default value for appellant’s partial medial meniscectomy.12
7

Id.

8

FECA Bulletin No. 09-03 (issued March 15, 2009).

9

See A.M.A., Guides (6th ed. 2009) 509-11.

10

Id at 515-22.

11

Id. at 23-28.

12

A.M.A., Guides 509, Table 16-3.

4

He then correctly referenced Table 16-6, Table 16-7 and Table 16-8 and concluded that appellant
fell under grade modifier 1 for functional history, that he fell under grade modifier 1 for physical
examination and that a clinical studies grade was not applicable.13 Dr. Zimmerman provided
explanations for why he chose these grade modifiers. He applied the Net Adjustment Formula
and found that its application did not cause any movement from the default value of a two
percent impairment, which represented appellant’s total left leg impairment.
On appeal, appellant argued that OWCP’s procedure dictated that OWCP should have
sent his case to Dr. Parsons for clarification of his impairment rating before sending it to
Dr. Zimmerman. He further argued that, if Dr. Parsons did not provide adequate information,
OWCP was then required to send his case to a second opinion physician for evaluation of his
impairment.
The Board finds that OWCP’s action to refer the medical records to Dr. Zimmerman was
properly given the need for a well-rationalized impairment rating.14 In his reports, Dr. Parsons
provided a 10 percent impairment rating, but he offered no reference to the sixth edition of the
A.M.A., Guides in support of his conclusion. Dr. Zimmerman was able to review Dr. Parsons’
findings and he provided a well-explained impairment rating based on these findings. OWCP
procedure provides that an OWCP medical adviser should refer a case to an attending physician
if the medical evidence does not contain the required elements for a schedule award impairment
calculation.15 In this case, the required elements were present, including recent examination
findings pertaining to the left leg and there was no need for referral to an attending physician or a
second opinion physician.
For these reasons, appellant did not show that he has more than a two percent permanent
impairment of his left leg, for which he received a schedule award. He may request a schedule
award or increased schedule award based on evidence of a new exposure or medical evidence
showing progression of an employment-related condition resulting in permanent impairment or
increased impairment.
LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,16
OWCP’s regulations provide that the evidence or argument submitted by a claimant
must: (1) show that OWCP erroneously applied or interpreted a specific point of law;
(2) advance a relevant legal argument not previously considered by OWCP; or (3) constitute

13

Id. at 516, 517 and 519, Table 16-6, Table 16-7 and Table 16-8.

14

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence,
Chapter 2.810.8(d) (September 2010).
15

Id. at Chapter 2.810.8(i) (September 2010). If the attending physician does not adequately respond, the case
would then be sent to a second opinion physician for further evaluation. Id.
16

Under section 8128 of FECA, “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).

5

relevant and pertinent new evidence not previously considered by OWCP.17 To be entitled to a
merit review of an OWCP decision denying or terminating a benefit, a claimant also must file his
or her application for review within one year of the date of that decision.18 When a claimant fails
to meet one of the above standards, OWCP will deny the application for reconsideration without
reopening the case for review on the merits.19 The Board has held that the submission of evidence
or argument which repeats or duplicates evidence or argument already in the case record20 and the
submission of evidence or argument which does not address the particular issue involved does not
constitute a basis for reopening a case.21 While a reopening of a case may be predicated solely on
a legal premise not previously considered, such reopening is not required where the legal
contention does not have a reasonable color of validity.22
ANALYSIS -- ISSUE 2
In his January 13, 2012 application for reconsideration, appellant did not show that
OWCP erroneously applied or interpreted a specific point of law. He did not identify a specific
point of law or show that it was erroneously applied or interpreted. Appellant did not advance a
new and relevant legal argument. He argued that his case should have been referred to
Dr. Parsons or a second opinion physician for an impairment rating prior to being referred to
Dr. Zimmerman and he submitted excerpts from OWCP’s procedure which he felt supported this
argument. However, appellant did not explain how OWCP’s procedure supported his argument
in this regard and therefore he did not present a legal contention with a reasonable color of
validity.23
The Board notes that the underlying issue in this case was whether appellant submitted
medical evidence showing that he has more than a two percent permanent impairment of his left
leg. That is a medical issue which must be addressed by relevant medical evidence.24 A
claimant may be entitled to a merit review by submitting new and relevant evidence, but
appellant did not submit new and relevant medical evidence in this case.
Appellant submitted numerous medical reports dated between March 2010 and
June 2011, including reports of Dr. Parsons. However, these reports had previously been

17

20 C.F.R. § 10.606(b)(2).

18

Id. at § 10.607(a).

19

Id. at § 10.608(b).

20

Eugene F. Butler, 36 ECAB 393, 398 (1984); Jerome Ginsberg, 32 ECAB 31, 33 (1980).

21

Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

22

John F. Critz, 44 ECAB 788, 794 (1993).

23

Id.

24

See Bobbie F. Cowart, 55 ECAB 746 (2004).

6

submitted and considered by OWCP and therefore the resubmission of these reports would not
require reopening of his claim for merit review.25
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(2). He did not show that OWCP erroneously applied or interpreted a specific
point of law, advance a relevant legal argument not previously considered by OWCP or submit
relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R. § 10.608,
OWCP properly denied merit review.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he has
more than a two percent permanent impairment of his left leg, for which he received a schedule
award. The Board further finds that OWCP properly denied appellant’s request for further
review of the merits of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the February 14, 2012 and December 20, 2011
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: December 11, 2012
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

25

See supra note 20.

7

